NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted May 4, 2011*
                                      Decided May 5, 2011

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10-3291

KOFI EASTERLING,                                  Appeal from the United States District
      Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                         No. 08-CV-1068

SPENCER SIARNICKI, et al.,                        J.P. Stadtmueller,
     Defendants-Appellees.                        Judge.




                                           ORDER

        In this suit under 42 U.S.C. § 1983, Kofi Easterling seeks compensation and injunctive
relief for his time spent in state custody after Wisconsin parole officials revoked his
extended supervision. The defendants, all employees of the Wisconsin Department of
Corrections moved for summary judgment, and the district court ruled in their favor.
Easterling appeals, and we affirm the district court’s judgment.



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-3291                                                                                Page 2

       None of the documents Easterling submitted at summary judgment were sworn, but
Easterling’s complaint was, so the district court drew its factual narrative from the portions
of defendants’ proposed findings of fact that are supported by admissible evidence and
from Easterling’s complaint. We do so as well, but construe those facts in Easterling’s favor.
See E.D. WIS. CIV. L.R. 56(b)(4); Patterson v. Indiana Newspapers, Inc., 589 F.3d 357, 359-60 (7th
Cir. 2009); see also Ford v. Wilson, 90 F.3d 245, 246 (7th Cir. 1996).

        Easterling was convicted of several state firearm offenses and scheduled for release
to extended supervision on October 14, 2008. Based on his criminal history, Department
officials designated Easterling for “high risk supervision,” a process that required him to
wear an electronic tracking device and reside in a transitional-living facility because he did
not have a verifiable residence. Before his release, Easterling wrote two letters to defendant
Spencer Siarnicki, his supervising probation and parole agent, suggesting that he would not
comply with the terms and conditions of his release.               (Easterling disputes this
characterization, but resolving this dispute is not necessary.) During this pre-release period,
Easterling also refused to meet with defendants to discuss the rules that would govern his
supervision.

       On October 6, 2008, one week before his scheduled release, Siarnicki and his
immediate supervisor, defendant Beverly Dillon, agreed that Siarnicki would speak to
Easterling on his scheduled release date to determine whether he intended to comply with
the terms of his release. If he refused, Siarnicki was to detain Easterling and transfer him to
another facility pending a decision whether to seek revocation of his extended supervision.
On the designated release date, Siarnicki asked Easterling whether he would comply with
the rules governing his supervision. According to Siarnicki, Easterling became agitated and
threatened that “I am not going on the bracelet” and “you can’t make me do EMP or
Transitional Living.” Siarnicki and Debra Fritz, another probation agent and a third named
defendant, detained Easterling, transferred him to another detention facility, and placed
him on a “hold” pending an investigation and determination about how to proceed.

       The following week, Siarnicki and Dillon reviewed the matter and decided to pursue
revocation of Easterling’s supervised release. An administrative law judge heard the matter
two months later in December, 2008, and concluded that Easterling had violated the
conditions of his supervised release by refusing his electronic monitoring and placement
conditions and by threatening Siarnicki and Fritz. The ALJ then revoked Easterling’s parole
and extended supervision and ordered him reincarcerated; the revocation was sustained on
appeal.

      Easterling responded with this suit under § 1983 against the five named defendants,
contending that they had no authority to detain him beyond his release date. He sought
No. 10-3291                                                                                Page 3

pecuniary damages for what he alleged was his unlawful, post-release detention and an
injunction mandating the firing of the named defendants. The defendants moved for
summary judgment, arguing, among other things, that Easterling’s relief was barred by
qualified immunity.

        The district court first granted summary judgment in favor of the warden because it
found no evidence that he personally participated in any conduct that affected Easterling.
The court then granted summary judgment to the remaining defendants based on qualified
immunity. It reasoned that although Easterling was subject to a mandatory release date, he
also was subject to the rules governing that release – rules entrusted to the administration of
the Department of Corrections. Wisconsin courts, the district court observed, have upheld
the Department’s practice of electronically monitoring inmates on supervised release, and
the Wisconsin Supreme Court has upheld the practice of detaining a parolee immediately
upon the onset of parole, followed by a hearing to revoke release, where the prisoner has
stated that he would not comply with the rules governing his release. As a result, the
district court concluded, a reasonable Department officer could have concluded that
immediately detaining Easterling was warranted when he refused to comply with the terms
of his supervised release.

       On appeal Easterling maintains that the defendants violated due process by never
releasing him from custody. He contends that jurisdiction to revoke extended supervision
under WIS. STAT. § 302.11(9)(am) lies only after an inmate is physically released from
custody to extended supervision; he argues that was never released because Siarnicki and
Fritz restrained him and transferred him to another prison facility on the date of his
mandatory release.

        Easterling’s claim is foreclosed by Heck v. Humphrey, 512 U.S. 477 (1994). Heck bars a
plaintiff’s suit under § 1983 where “a judgment in favor of the plaintiff would necessarily
imply the invalidity of his conviction or sentence” unless the plaintiff can show that the
conviction or sentence has already been invalidated. Heck, 512 U.S. at 487; see McCann v.
Neilsen, 466 F.3d 619, 621 (7th Cir. 2006). Heck applies to both a prisoner’s original sentence
and to reimprisonment upon revocation of parole. See Wilkinson v. Dotson, 544 U.S. 74,
81-82 (2005); Littles v. Bd. of Pardons and Paroles Div., 68 F.3d 122, 123 (5th Cir. 1995). Were
Easterling’s claim of unlawful detention successful, it would necessarily imply the
invalidity of his revoked supervised release because the detention and revocation were
based on the same findings that Easterling refused to comply with his conditions of release.
Because Easterling has not alleged, much less shown, that he has overturned revocation of
release (and, in fact, the record reflects that any such challenge failed), his claim is barred by
Heck. See Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000).
No. 10-3291                                                                                Page 4

        Even if Heck were inapplicable, Easterling’s claim fails on the merits. The claim
depends on whether Wisconsin officials deprived him of a liberty interest without due
process. See Swarthout v. Cooke, 131 S. Ct. 859, 862 (2011). Easterling’s supervised release
under Wisconsin’s bifurcated sentence system is mandatory, so it is a protected liberty
interest, see Felce v. Fiedler, 974 F.2d 1484, 1491-92 (7th Cir. 1992). But Wisconsin law also
considers prisoners under extended supervision to remain “in legal custody of the
department,” see WIS. STAT. § 302.113(8m)(a), continuously subject to the rules and
conditions set forth by the Department of Corrections, see id. § 302.113(7). The Department,
therefore, had authority to require Easterling to wear a tracking device or to live in a
temporary living facility it designated as a condition of release. See, e.g., State v. Washington,
775 N.W.2d 535, 540 (Wis. Ct. App. 2009); Macemon v. McReynolds, 561 N.W.2d 779, 781
(Wis. Ct. App. 1997). And Wisconsin law terminates a prisoner’s liberty interest immediately
upon his release to mandatory supervision if the prisoner refuses to acknowledge or abide
by the rules governing his release. See State ex rel. Riesch v. Schwarz, 692 N.W.2d 219, 225-26
(Wis. 2005). The only question, then, is whether Easterling received a hearing appropriate
to resolve the factual question of his refusal. Easterling never said that he did not, and the
record reflects that state authorities conducted a hearing and found that he so refused. As a
result, Easterling received any process that was due.

                                                                                      AFFIRMED.